     Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 1 of 8




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

BRANDON R. SMITH,

      Plaintiff,

v.                                        CASE NO. 1:20-cv-168-AW-GRJ

CAMPUS LODGE GAINESVILLE,
et al.,

     Defendants.
______________________________/

                                   ORDER

      Pending before the Court are: (1) Defendant Campus Lodge

Gainesville’s Motion to Set Aside Entry of Default, ECF No. 10; (2)

Plaintiff’s Motion for Leave to File First Amended Complaint, ECF No. 13;

(3) Defendants’ Motion for Summary Judgment, ECF No. 11; and (4)

Defendants’ “Answer,” ECF No. 12. These filings are ripe for

consideration, and the Court will address each in turn.

                             I. BACKGROUND

      Plaintiff, proceeding pro se and in forma pauperis, initiated this case

on July 31, 2020. ECF No. 1. Plaintiff alleged in his initial Complaint that

Defendants Campus Lodge Gainesville and Coastal Ridge Real Estate

engaged in racial discrimination prohibited under the Fair Housing Act, 42
      Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 2 of 8




U.S.C. § 3604(b), because his rent during the lease term beginning on

August 1, 2020, was more than that for non-Black tenants with the same

accommodations. Id. at 9–10. As to relief, Plaintiff sought compensatory

and punitive damages. Id. at 10–11.

      On August 6, 2020, the Court directed the United States Marshals

Service to execute service of Plaintiff’s Complaint on Defendants pursuant

to Federal Rule of Civil Procedure 4(c)(3). ECF No. 4. Defendant Coastal

Ridge Real Estate received and executed a waiver of service and

summons on September 4, 2020, acknowledging that it must respond to

Plaintiff’s Complaint within 60 days from the date the notice was sent. ECF

No. 6. Meanwhile, on September 16, 2020, the United States Marshals

served Defendant Campus Lodge Gainesville with Plaintiff’s Complaint and

a summons (directing a response within 21 days of service). ECF No. 7.

      When Defendant Campus Lodge Gainesville failed to timely respond

to Plaintiff’s Complaint, Plaintiff filed a motion for entry of a Clerk’s default

under Federal Rule of Civil Procedure 55(a). ECF No. 8. The Clerk

entered the default the next day. ECF No. 9.

      On November 1, 2020, Defendant Campus Lodge Gainesville filed

the motion to set aside the Clerk’s default, ECF No. 10, and, with

Defendant Campus Costal Ridge Real Estate, a motion for summary

                                        2
      Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 3 of 8




judgment, ECF No. 11, and an “Answer,” ECF No. 12. Finally, on

November 9, 2020, Plaintiff filed a motion for leave to file a First Amended

Complaint, which he attaches as an exhibit to his motion. ECF No. 13. In

short, Plaintiff’s First Amended Complaint adds a claim for “retaliation”

against Defendant Campus Lodge Gainesville and drops Defendant

Coastal Ridge Real Estate as a party. Id. at 13; see also id. at 3, 12–13.

              II. MOTION TO SET ASIDE CLERK’S DEFAULT

      Defendant Campus Lodge Gainesville asks the Court to set aside the

Clerk’s default against it. ECF No. 10. Defendant explains that its counsel

with Defendant Coastal Ridge Real Estate intended but failed to execute a

waiver of service for both parties—instead acting only on behalf of

Defendant Coastal Ridge Real Estate—and proceeded in this litigation

under this mistake. Id. at 1–2. Therefore, Defendant Campus Lodge

Gainesville argues, its failure to respond to Plaintiff’s Complaint within 21

days of service of the summons should be excused for “good cause,” for

“mistake inadvertence, surprise, or excusable neglect,” or for “any other

reason that justifies relief.” Id. at 2 (citing Fed. R. Civ. P. 55(c), 60(b)(1),

60(b)(6)).

      This Court “may set aside an entry of default for good cause[.]” Fed.

R. Civ. P. 55(c). The “good cause” standard governs where—as here—the

                                         3
     Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 4 of 8




Court has not entered a final default judgment, which would be subject to

“the more stringent provisions of [Rule 60(b)].” Jones v. Harrell, 858 F.2d

667, 669 (11th Cir. 1988). In the Eleventh Circuit, “good cause” is a

“context-dependent determination to be made by a district court, and a

court’s assessment will depend on the particular facts.” Farquharson v.

Citibank, N.A., 664 F. App’x 793, 797 (11th Cir. 2016). There is, however,

“a strong preference for deciding cases on the merits—not based on a

single missed deadline—whenever reasonably possible.” Perez v. Wells

Fargo N.A., 774 F.3d 1329, 1332 (11th Cir. 2014).

      Defendant’s motion to set aside the Clerk’s default is due to be

granted for three reasons. First, the Court will treat the motion as

unopposed insofar as Plaintiff has failed to file a response in opposition.

See N.D. Fla. Loc. R. 7.1(H) (“The Court may grant a motion by default if

an opposing party does not file a memorandum as required by this rule.”).

Second, the Court surmises from its review of the proposed First Amended

Complaint, discussed below, that Plaintiff wishes to continue litigating his

discrimination claim in the initial Complaint, as well as a new proposed

retaliation claim, against Defendant Campus Lodge Gainesville. Third, and

finally, Defendant Campus Lodge Gainesville has demonstrated good

cause for setting aside the Clerk’s default, namely that its failure to respond

                                      4
      Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 5 of 8




within 21 days of service was due to a reasonable technical mistake and

not clear disregard for legal process.

      Therefore, Defendant Campus Lodge Gainesville’s motion to set

aside the Clerk’s default is due to be GRANTED.

                 III. PLAINTIFF’S MOTION FOR LEAVE TO
                      FILE FIRST AMENDED COMPLAINT

      Plaintiff asks the Court for leave to file his First Amended Complaint,

which adds a claim for retaliation and drops Defendant Coastal Ridge Real

Estate as a party. ECF No. 13. The motion is unopposed insofar as

Defendants have failed to file any response in opposition. N.D. Fla. Loc. R.

7.1(H).

      Typically, federal courts should freely give leave to amend a pleading

“when justice so requires.” Fed. R. Civ. P. 15(a)(2).1 At this juncture,

Plaintiff does not need leave of court to file his First Amended Complaint.

A party has the right to amend his or her pleading “once as a matter of

course” within “21 days after service of a responsive pleading or … service

of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ.



1 The Supreme Court has instructed “[i]n the absence of any apparent or declared
reason—such as undue delay, bad faith or dilatory motive on the part of the movant,
repeated failure to cure deficiencies by amendments previously allowed, undue prejudice
to the opposing party by virtue of allowance of the amendment, futility of amendment,
etc.—the leave sought should, as the rules require, be freely given.” Foman v. Davis,
371 U.S. 178, 182 (1962).
                                          5
     Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 6 of 8




P. 15(a)(1). Because this is Plaintiff’s first amendment and he filed the

instant motion within one week of Defendants’ response to the initial

Complaint, Plaintiff is entitled to file the First Amended Complaint as a

matter of course.

      Therefore, Plaintiff’s motion for leave to file the First Amended

Complaint is due to be GRANTED.

       IV. DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      In response to Plaintiff’s initial Complaint, Defendants filed a motion

for summary judgment pursuant to Federal Rule of Civil Procedure 56,

replete with an appendix that includes supporting affidavits and exhibits.

ECF No. 11. Plaintiff filed a response in opposition, arguing that the motion

for summary judgment is premature. ECF No. 14.

      Defendants’ motion for summary judgment is due to be terminated as

moot because the initial Complaint is no longer the operative pleading (and

Plaintiff has dropped any claim against Defendant Coastal Ridge Real

Estate). S. Pilot Ins. Co. v. CECS, Inc., 15 F. Supp. 3d 1284, 1287 n.1

(N.D. Ga. 2013). It bears mentioning, however, that this motion is

premature because Plaintiff has not had the opportunity to pursue

discovery concerning the merits of his claims. See Vining v. Runyon, 99

F.3d 1056, 1058 (11th Cir. 1996) (“A premature decision on summary

                                      6
      Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 7 of 8




judgment impermissibly deprives the plaintiffs of their right to utilize the

discovery process to discover the facts necessary to justify their opposition

to the motion.”); see also Square Ring Inc. v. Troyanovsky, No. 3:16-cv-

641-MCR-GRJ, 2018 WL 7350674, at *1 n.2 (N.D. Fla. Feb. 12, 2018);

Forum Architects LLC v. Candela, No. 1:07-cv-190-SPM-AK, 2008 WL

2685676, at *7 (N.D. Fla. June 27, 2008).

      Therefore, Defendants’ motion for summary judgment is due to be

TERMINATED AS MOOT.

                       V. DEFENDANTS’ “ANSWER”

      Finally, Defendants filed on the docket an “Answer” that is actually a

second copy of its motion for summary judgment. ECF No. 12. The Court

cannot determine whether Defendants intended to file a separate Answer

to Plaintiff’s Complaint or whether the duplicative filing itself was in error.

      In any event, the Court will sua sponte STRIKE the “Answer” from the

docket because it is redundant of Defendants’ motion for summary

judgment. Fed. R. Civ. P. 12(f)(1); Kirven v. Curry Cty. Detention Ctr., 407

F. Supp. 3d 1184, 1185 (D.N.M. 2019).




                                        7
Case 1:20-cv-00168-AW-GRJ Document 15 Filed 12/01/20 Page 8 of 8




                      VI. CONCLUSION

Accordingly, it is ORDERED:

1.   Defendant Campus Lodge Gainesville’s Motion to Set Aside
     Entry of Default, ECF No. 10, is GRANTED. The Clerk is
     directed to VACATE the Clerk’s default against Defendant
     Campus Lodge Gainesville, ECF No. 9.

2.   Plaintiff’s Motion for Leave to File First Amended Complaint,
     ECF No. 13, is GRANTED. The Clerk is directed to docket ECF
     No. 13 at 2–14 as Plaintiff’s First Amended Complaint and
     terminate Defendant Coastal Ridge Real Estate as a party.
     Defendant Campus Lodge must file a response to the First
     Amended Complaint on or before December 15, 2020.

3.   Defendants’ Motion for Summary Judgment, ECF No. 11, is
     TERMINATED AS MOOT.

4.   The Clerk is directed to STRIKE Defendants’ “Answer,” ECF No.
     12, from the docket as redundant of Defendants’ Motion for
     Summary Judgment, ECF No. 11.

DONE AND ORDERED this 1st day of December 2020.

                                    s/Gary R. Jones
                                   GARY R. JONES
                                   United States Magistrate Judge




                               8
